Citation Nr: 1237028	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  11-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1970 to October 1970.  He also had various periods of inactive duty for training (INACDUTRA) with the U.S. Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for hepatitis B and C is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The appellant has a psychiatric disability (diagnosed in November 2009 as depressive disorder) that is etiologically related to active service. 


CONCLUSION OF LAW

A psychiatric disability, diagnosed as depressive disorder, was incurred in active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs from the appellant's period of ACDUTRA, including an October 1970 release from active duty examination report, are negative for complaints or findings of a psychiatric disability.  

INACDUTRA STRs, including June 1972 and November 1972 examination reports and reports of medical history, note the Veteran's complaints of depression, nerves and sleeping problems that were being treated by a private physician.  In an August 1972 letter, Dr. JG stated that he had treated the appellant for emotional problems for the past three years. 

Following service, VA outpatient treatment records dated in 2009 and subsequently note diagnoses of depressive disorder.

In his June 2009 claim for service connection, the appellant reported that he was treated for depression during his military service.

In statements received in June 2009, the appellant's aunt and friend both stated that the appellant reported being picked on constantly in service.  They both indicated that the appellant began using drugs and became a different person during his military service.

A November 2009 VA psychiatric examination report notes that the appellant reported first becoming depressed during his military service because he was harassed by fellow soldiers and supervisors and began using drugs.  Examination resulted in a diagnosis of depressive disorder not otherwise specified.  After reviewing the claims file, the examiner opined that the appellant's depression is at least as likely as not a progression of his condition of depression/nerves noted in his STRs.  

After a careful review of the evidence the Board finds that entitlement to service connection is warranted here. 

That the appellant has been diagnosed with and treated for depressive disorder after service is well documented in the record.  

As for the onset of psychiatric disability, by all accounts the appellant had no problems prior to his military service.  Although STRs from his period of ACDUTRA do not show treatment for any psychiatric disability, a letter from his private physician notes that he was, in fact, being treated for a psychiatric disability during this time.  See August 1972 letter from Dr. JG.  Moreover, the November 2009 VA examiner's opinion expresses support for the proposition that the Veteran's psychiatric disability (diagnosed on examination as depressive disorder) is at least as likely as not (50% probability) related to his military service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for a psychiatric disability (diagnosed as depressive disorder) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a psychiatric disability (diagnosed as depressive disorder) is granted.


REMAND

There remains a claim of entitlement to service connection for hepatitis B and C.

In April 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge at the Buffalo, New York Regional Office (RO).  However, a transcript of the proceeding could not be produced.  Therefore, in August 2012, the Board sent the appellant a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  That same month, the appellant responded and requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A remand of this matter is warranted to schedule the desired hearing in accordance with the appellant's request.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the Buffalo, New York RO in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


